 1                                                                                      O
 2
 3
 4
 5
 6
 7
 8                      United States District Court
 9                      Central District of California
10
11   MARIA DE LOURDES LUNA and                  Case No. 2:17-cv-08272-ODW (RAOx)
12   KAREN CANO,
13                     Plaintiffs,              ORDER GRANTING IN PART,
                                                PLAINTIFFS’MOTION FOR
14         v.                                   ATTORNEYS’ FEES, COSTS, AND
15   FCA US LLC and DOES 1 through 10,          EXPENSES [84]
16                     Defendants.
17                                   I.   INTRODUCTION
18         On October 27, 2017, Plaintiffs Maria De Lourdes Luna and Karen Cano
19   (“Plaintiffs”) filed suit against Defendant FCA US LLC (“FCA”) in Superior Court of
20   Los Angeles County for violation of the California Song-Beverly Consumer Warranty
21   Act (“Song-Beverly”). (Notice of Removal (“Removal”) Ex. A (“Compl.”), ECF
22   No. 1.) Subsequently, FCA removed the case to federal court and, on the eve of trial,
23   the parties reached a settlement. (See Removal; Notice of Settlement, ECF No. 80.)
24   Pursuant to the settlement, Plaintiffs now move for attorneys’ fees and costs in the
25   amount of $120,594.18. (Mot. for Att’y Fees (“Mot.”), ECF No. 84.) For the reasons
26
27
28
 1   discussed below, the Court GRANTS IN PART Plaintiffs’ Motion for Attorneys’
 2   Fees, Costs, and Expenses (“Motion”).1
 3                 II.    FACTUAL AND PROCEDURAL BACKGROUND
 4          On or about May 31, 2016, Plaintiffs purchased a 2016 Jeep Wrangler
 5   (“Vehicle”) for $66,220.56. (Mot. 5.) In connection with the purchase, Plaintiffs
 6   received an express written warranty in which FCA guaranteed performance of the
 7   Vehicle for a specified period of time or promised to provide compensation for a
 8   failure in utility or performance. (Decl. of Jacob Cutler (“Cutler Decl.”) ¶ 4, ECF
 9   No. 84-19.) Within one year, Plaintiffs took the Vehicle to the dealership several
10   times to replace the engine and repair a leaking roof. (Mot. 5; Cutler Decl. ¶¶ 6–7.)
11          On February 27, 2017, Plaintiffs requested FCA repurchase the vehicle due to
12   the ongoing problems and, when it refused, Plaintiffs filed the instant lawsuit on
13   October 27, 2017. (Mot. 5; Cutler Decl. ¶¶ 7–8.) Counsel for Plaintiffs prepared and
14   served the complaint, prepared and filed their portion of the Joint Rule 26(f) Report,
15   and propounded and responded to discovery requests. (Cutler Decl. ¶¶ 11–14.)
16          On October 24, 2018, FCA served an Offer of Judgment pursuant to Federal
17   Rules of Civil Procedure (“Rule”) 68 for $90,000 plus a motion for fees, costs and
18   expenses, which Plaintiffs rejected. (Cutler Decl. ¶ 23.) Subsequently, counsel for
19   Plaintiffs defended FCA’s depositions of Plaintiffs, attended a Vehicle inspection,
20   prepared pretrial documents, filed and opposed motions in limine, and represented
21   Plaintiffs in mediation. (Mot. 6; See Cutler Decl. ¶¶ 15–24.)
22          Shortly after the mediation on March 26, 2019, the parties reached a settlement
23   in which FCA agreed to pay $166,000 to repurchase the Vehicle and Plaintiffs could
24   file a motion for attorneys’ fees. (Cutler Decl. ¶ 24.) Now, pending before the Court
25   is Plaintiffs’ motion for attorneys’ fees. (See Mot.)
26
27
     1
      After carefully considering the papers filed in connection with the Motion, the Court deemed the
28   matter appropriate for decision without oral argument. Fed. R. Civ. P. 78; L.R. 7-15.

                                                    2
 1                              III.     PRELIMINARY MATTERS
 2   A.    Request for Judicial Notice
 3         Plaintiffs request the Court judicially notice several orders and rulings from
 4   California Superior Courts and sister District Courts discussing attorneys’ fees in
 5   lemon law matters. (Req. for Judicial Notice, ECF No. 84-2.) “[A] court may
 6   judicially notice a fact that is not subject to reasonable dispute because it: (1) is
 7   generally known within the trial court’s territorial jurisdiction; or (2) can be accurately
 8   and readily determined from sources whose accuracy cannot reasonably be
 9   questioned.”        Fed. R. Evid. 201(b).      Though the Court “may take notice of
10   proceedings [and related filings] in other courts, both within and without the federal
11   judicial system, if those proceedings have a direct relation to matters at issue,” here,
12   Plaintiffs seek to judicially notice orders from matters unrelated to the instant case.
13   See U.S. ex rel Robinson Rancheria Citizens Council v. Borneo, Inc., 971 F.2d 244,
14   248 (9th Cir. 1992). Accordingly, the Court DENIES Plaintiffs’ request.
15   B.    Standing Order
16         Plaintiffs’ Reply in support of their Motion is twenty-two pages, including a
17   full-page footnote, ten pages longer than permitted. (See Reply in Supp. of Mot., ECF
18   No. 88);      see      Honorable        Otis   D.   Wright     II,    Standing      Order,
19   http://www.cacd.uscourts.gov/honorable-otis-d-wright-ii (“Replies shall not exceed 12
20   pages. . . . Filings that do not conform to the Local Rules and this Order will not be
21   considered.”). Plaintiffs did not seek leave for an extension of the page limitation.
22   Consequently, the Court does not consider any argument made beyond the twelfth
23   page of the Reply.
24                                     IV.   LEGAL STANDARD
25         “State law governs attorney fees in diversity cases.” Negrete v. Ford Motor
26   Co., No. ED CV 18-cv-1972-DOC (KKx), 2019 WL 4221397, at *2 (C.D. Cal. June
27   5, 2019) (citing Riordan v. State Farm Mut. Auto. Ins. Co., 589 F.3d 999, 1004 (9th
28   Cir. 2009).

                                                    3
 1         Song-Beverly authorizes an award of costs and expenses to plaintiffs prevailing
 2   in their claims pursuant to the Act. Cal. Civ. Code § 1794(d). Plaintiffs may recover
 3   “a sum equal to the aggregate amount of costs and expenses, including attorney’s fees
 4   based on actual time expended, determined by the court to have been reasonably
 5   incurred by the buyer in connection with the commencement and prosecution of such
 6   action.” Id. However, the “prevailing buyer has the burden of showing that the fees
 7   incurred were allowable, were reasonably necessary to the conduct of the litigation,
 8   and were reasonable in amount.” Morris v. Hyundai Motor Am., 41 Cal. App. 5th 24,
 9   34 (2019) (collecting case) (internal quotation marks omitted).
10        In determining the amount of attorney’s fees to award under § 1794(d), a court
11   must utilize the “lodestar” method of calculating the award, accomplished by
12   multiplying the number of hours reasonably expended on the litigation by a reasonable
13   hourly rate. Id. at 34 (citing Meister v. Regents of Univ. of Cal., 67 Cal. App. 4th 437,
14   448–49 (1998) (“the California Supreme Court intended its lodestar method to apply
15   to a statutory attorney’s fee award”)). Section 1794 requires a trial court to “ascertain
16   whether under all the circumstances of the case the amount of actual time expended
17   and the monetary charge being made for the time expended are reasonable.” Id.
18   Courts may grant an upward or downward departure based on (1) the complexity of
19   the case and procedural demands, (2) the skill exhibited and results achieved, (3) the
20   extent to which the nature of the litigation precluded other employment by the
21   attorneys, and (4) the contingent nature of the fee award. Id.; Negrete, 2019 WL
22   4221397, at *2. If the court finds the time expended or amount requested are not
23   reasonable, “it must take this into account and award attorney fees in a lesser amount.”
24   Morris, 41 Cal. App. 5th at 34.
25                                     V.   DISCUSSION
26        Plaintiffs move for costs in the amount of $4916.29 for Strategic Legal Practices
27   (“SLP”) and $621.99 for Rosner, Barry and Babbitt LLP (“RBB”), attorneys’ fees in
28   the amount of $71,084.00 for SLP and $11,550.00 for RBB, a lodestar modifier in the

                                                4
 1   amount of $28,921.90, and an additional fee in the amount of $3500 for reviewing and
 2   replying to an anticipated opposition to the instant motion, totaling to $120,594.18.
 3   (Mot. 4.) FCA opposes the Motion asserting that Plaintiffs’ counsel seeks costs
 4   outside the scope of those statutorily permitted and fees for “padded or fictious” bills.
 5   (Opp’n to Mot. (“Opp’n”) 2, 12, ECF No. 87.)
 6   A.    Costs
 7        Plaintiffs move for costs in the amount of $4916.29 for SLP and $621.99 for
 8   RBB. (Mot. 18–19; Decl. of Payam Shahian (“Shahian Decl.”) ¶ 46, ECF No. 84-3;
 9   Shahian Decl. Ex. 13 (“SLP Costs and Fees Records”), ECF No. 84-16; Decl. of
10   Hallen D. Rosner (“Rosner Decl.”) ¶ 3, ECF No. 84-17; Rosner Decl. Ex. A (“RBB
11   Costs and Fees Records”), ECF No. 84-18.) FCA opposes Plaintiffs’ request for
12   reimbursement of costs and seeks to reduce the costs by $506.77. (Opp’n 12–13.)
13   Specifically, FCA opposes SLP’s costs of $5.48 for a meal for Caitlin Scott
14   (Opp’n 13; see SLP Costs and Fees Records) and RBB’s costs of $329.60 for
15   photocopies, $16.09 for an overnight delivery, and $155.60 for mileage (Opp’n 12;
16   see RBB Costs and Fees Records).
17        Song-Beverly authorizes an award of reasonable costs but does not illustrate
18   what costs are permissible. Cal. Civ. Code § 1794(d). FCA cites to the rules of
19   California civil procedure to inform what costs attorneys of prevailing parties may
20   recover under California law. (Opp’n 12–13; see Cal. Code Civ. Proc. §§ 1032,
21   1033.5.) Per section 1033.5, travel expenses to depositions are valid costs, but meals
22   are not listed. Cal. Code Civ. Proc. §1033.5(a)(3)(C). Furthermore, the section does
23   not permit costs for “photocopying” “except when expressly authorized by law.” Cal.
24   Code Civ. Proc. §1033.5(b)(3).
25        Additionally, Plaintiffs do not oppose the reduction in costs. (See Reply 1–12.)
26   Consequently, the Court deducts the costs sought for the meal and photocopies.
27   However, the Court does not deduct the $16.09 expense of overnight delivery as it
28   appears that the delivery was made to “United States Courthouse,” presumably to

                                                5
 1   serve chambers copies. (RBB Costs and Fees Records 1.) The Court also does not
 2   deduct the mileage costs related to travel for a hearing in this matter. (RBB Costs and
 3   Fees Records 1.) Accordingly, the Court GRANTS an award of $4910.81 in costs to
 4   SLP and $292.39 in costs to RBB. The Court now considers the reasonableness of the
 5   requested attorneys’ fees using the lodestar method.
 6   B.     Attorneys’ Fees
 7          1.        Lodestar Analysis2
 8         Plaintiffs had twelve attorneys billing on this matter at the following rates and
 9   for the following number of hours:
10           HDR                   RBB Partner                   $660                   17.5 hours
11               GY              SLP Of Counsel                  $525                   34.3 hours
12               JC               SLP Associate                  $435                   10.5 hours
13               GS               SLP Associate                  $350                   3.2 hours
14            CJH                 SLP Associate                  $375                   0.5 hours
15                                                              $4103                   12.4 hours
16               MS               SLP Associate                  $475                   8.3 hours
17            CJS                 SLP Associate                  $335                   5.1 hours
18                                                              $3654                   34.5 hours
19               NZ               SLP Associate                  $365                   19.5 hours
20               YH               SLP Associate                  $350                   3.7 hours
21               DR               SLP Associate                  $375                   15.1 hours
22
                 AR               SLP Associate                  $435                   20.6 hours
23
24
     2
       Without citing any legal authority, FCA requests the Court strike the entire bill after October 24,
25   2019, the date FCA made its Rule 68 Offer, because Plaintiffs objected to the offer without a counter
     proposal. (Opp’n 2.) However, the Court must employ the lodestar method and cannot use a “vague
26
     and invalid . . . compromise offer to cut off plaintiffs’ attorney fees.” Etcheson v. FCA US LLC, 30
27   Cal. App. 5th 831, 843 (2018).
     3
       Reflects increase in billing rate from 2018 to 2019. (Shahian Decl. ¶ 28.)
28   4
       Reflects increase in billing rate from 2018 to 2019. (Shahian Decl. ¶ 32.)

                                                      6
 1           KW                 SLP Associate                $425                 2.5 hours
 2         TOTAL                                                                 187.7 hours
 3   (Shahian Decl. ¶¶ 21–42; RBB Costs and Fees Records 1; See SLP Costs and Fees
 4   Records.)5 Accordingly, the lodestar proffered by Plaintiffs is $82,634.
 5         “[W]hen faced with a massive fee application the district court has the authority
 6   to make across-the-board percentage cuts either in the number of hours claimed or in
 7   the final lodestar figure as a practical means of [excluding non-compensable hours]
 8   from a fee application.” Gonzalez v. City of Maywood, 729 F.3d 1196, 1203 (9th Cir.
 9   2013) (alteration in original). “[W]hen a district court decides that a percentage cut
10   (to either the lodestar or the number of hours) is warranted, it must ‘set forth a concise
11   but clear explanation of its reasons for choosing a given percentage reduction.’” Id.
12         Hours Expended
13         The Court reviewed the RBB Costs and Fees Records and the SLP Costs and
14   Fees Records and finds the hours to be excessive and duplicative. Specifically, both
15   firms engaged in block-billing with SLP billing ten entries and RBB billing two
16   entries for time exceeding four-hour blocks. (See RBB Costs and Fees Records; See
17   SLP Costs and Fees Records.) As the Court cannot discern from these entries whether
18   the amount of time expended on each task was reasonable, the Court makes an
19   across-the-board percentage cut of 20%. See Forouzan v. BMW of N. Am., LLC,
20   No. CV-17-3875-DMG (GJSx), 2019 WL 856395, at *5 (C.D. Cal. Jan. 11, 2019).
21         Furthermore, Plaintiffs used boilerplate pleadings and discovery but have
22   charged egregious amounts of time.           For instance, FCA asserts that Plaintiffs’
23   Complaint is a form document that SLP uses in every case against FCA, and the
24   discovery requests were “cut and pasted” from previous requests in other matters.
25   (Opp’n 5; Decl. of Michelle J. Droeger (“Droeger Decl.”) ¶¶ 4–5, 8, ECF No. 87-1.)
26   Despite this apparent recycling, the billing records reflect that SLP attorneys spent 6.7
27
     5
       Although Plaintiffs omit this summary breakdown from their moving papers, the Court compiles
28   the above data from these documents.

                                                   7
 1   hours replacing names and details from templates into these documents. Additionally,
 2   SLP billed 23.8 hours and RBB billed another 2.4 hours on Plaintiffs’ motion in
 3   limine seeking Plaintiffs’ Request for Admissions (“RFAs”) be deemed admitted,
 4   totaling fees of nearly $14,000 for a single straightforward motion. (See Opp’n 6–8;
 5   see RBB Costs and Fees Records; see SLP Costs and Fees Records.)
 6          Finally, as a result of having twelve attorneys from two firms billing on this
 7   matter, the billing records are riddled with duplicative inter-office communications
 8   and entries reviewing prior filings and case materials. Indeed, the Court finds the
 9   staffing inefficient. See Democratic Party of Wash. State v. Reed, 388 F.3d 1281,
10   1286 (9th Cir. 2004) (“[C]ourts ought to examine with skepticism claims that several
11   lawyers were needed to perform a task, and should deny compensation for such
12   needless duplication[.]”).
13          Accordingly, the Court reduces the hours by an additional 10%.                              See
14   Christian Research Inst. v. Alnor, 165 Cal. App. 4th 1315, 1330 (2008) (affirming fee
15   award reduction of discounted hours billed); accord Ketchum v. Moses, 24 Cal. 4th
16   1122, 1132 (2001) (“trial courts must carefully review attorney documentation of
17   hours expended”); Hanna v. Mercedes-Benz USA, LLC, 36 Cal. App. 5th 493, 507
18   (2019) (“When the trial court substantially reduces a fee or cost request, we infer the
19   court has determined the request was inflated.”). “[J]ust as there can be too many
20   cooks in the kitchen, there can be too many lawyers on a case.” Morris, 41 Cal. App.
21   5th at 38. The Court reduces the total hours by 30%.6
22
23
24   6
       FCA asserts that fee requests from all attorneys except Hal Rosner should be denied for failure to
     submit an individual declaration attesting to each attorney’s background and training, and role in the
25   litigation. (Opp’n 8.) Plaintiffs rely on Ajaxo Inc. v. E*Trade Grp. Inc., 135 Cal. App. 4th 21
     (2005) for this point. In Ajaxo Inc., formerly retained counsel had not submitted any billing records
26
     or declarations supporting its fee request. Id. at 65. In contrast, SLP submitted a declaration from its
27   managing partner describing each billing attorneys’ qualifications, education, and billing records to
     substantiate SLP’s request. Accordingly, the Court does not disregard SLP’s request for failing to
28   submit individual declarations.

                                                        8
 1         Hourly Rates
 2         Next, the Court assesses whether the hourly rates charged by counsel are
 3   reasonable. “[T]he reasonable value of attorney services is variously defined as the
 4   hourly amount to which attorneys of like skill in the area would typically be entitled.”
 5   See Ketchum, 24 Cal. 4th at 1133 (internal quotation marks omitted). Counsel may
 6   present evidence of hourly rates state and federal courts had previously awarded him
 7   or others for comparable work. See Goglin v. BMW of N. Am., LLC, 4 Cal. App. 5th
 8   462, 473 (2016). Counsel should proffer evidence of a reasonable hourly rate relative
 9   to the normal rate for attorneys “conducting noncontingent litigation of the same
10   type.” Ketchum, 24 Cal. 4th at 1133.
11         Plaintiffs’ counsel provided declarations showing counsel has been awarded
12   attorneys’ fees at similar rates for cases pertaining to Song-Beverly. (See Shahian
13   Decl. ¶¶ 21–42; see Rosner Decl. ¶ 5.) FCA criticizes Plaintiffs’ fee request for
14   failing to provide admissible evidence of attorneys’ qualifications and requests that
15   the Court deny the request in its entirety. (Opp’n 10.) To the contrary, Plaintiffs’
16   counsel submit declarations indicating the education, experience, and skill level of
17   each billing attorney, along with citations to cases in which courts have approved
18   comparable billing rates. (See Shahian Decl.; see Rosner Decl.) Notwithstanding, the
19   Court finds the rates sought by attorneys exceeds those merited given the minimal
20   skill required in reapplying prior research and templates to the present facts. See
21   Ingram v. Oroudjian, 647 F.3d 925, 928 (9th Cir. 2011) (holding that “judges are
22   justified in relying on their own knowledge of customary rates and their experience
23   concerning reasonable and proper fees”).
24         Having considered the range of rates presented and the level of skill and
25   advocacy required for the case at issue, the Court deems the following hourly rates
26   appropriate.   Further, the following hours billed reflect the above-discussed
27   reductions.
28          HDR                RBB Partner               $500                12.3 hours

                                                9
 1              GY             SLP Of Counsel            $500                  24 hours
 2              JC              SLP Associate            $350                 7.4 hours
 3              GS              SLP Associate            $350                 2.2 hours
 4          CJH                 SLP Associate            $350                 0.4 hours
 5                                                       $350                 8.7 hours
 6              MS              SLP Associate            $350                 5.8 hours
 7           CJS                SLP Associate            $250                 3.6 hours
 8                                                       $350                 24.2 hours
 9              NZ              SLP Associate            $350                 13.7 hours
10              YH              SLP Associate            $250                 2.6 hours
11              DR              SLP Associate            $250                 10.6 hours
12              AR              SLP Associate            $350                 14.4 hours
13
             KW                 SLP Associate            $350                 1.8 hours
14
     See Ingram, 647 F.3d at 928; see Jameson v. Ford Motor Co., No. 2:18-CV-01952-
15
     ODW (ASx), 2019 WL 6840758, at *4 (C.D. Cal. Dec. 16, 2019). Accordingly, the
16
     Court recalculates the lodestar award to $49,860.
17
           2.        Lodestar Multiplier
18
          The Court now evaluates whether a lodestar multiplier should be awarded and
19
     considers: (1) the complexity of the case and procedural demands, (2) the skill
20
     exhibited and results achieved, (3) the extent to which the nature of the litigation
21
     precluded other employment by the attorneys, and (4) the contingent nature of the fee
22
     award. See Ketchum, 24 Cal. 4th at 1133.
23
          Plaintiffs argue a 1.35 multiplier is appropriate because of the risk of taking this
24
     case on contingency and the excellent results obtained—a full statutory repurchase of
25
     the Vehicle and civil penalties in the amount of $108,000. (Mot. 16–17.) FCA argues
26
     for a negative multiplier reducing the award of attorneys’ fees from the base Lodestar
27
     amount. (Opp’n 11–12.) FCA argues that a negative multiplier is warranted because
28


                                                10
 1   the case presented no complex or novel issues and counsel used templates in all of
 2   their filings. (Opp’n 11–12.)7
 3         The Court does not find a lodestar multiplier warranted. This case presented no
 4   particularly novel or complex issues and required no special skills.                 The parties
 5   exchanged written discovery, conducted depositions, and prepared pretrial documents.
 6   Furthermore, Plaintiffs do not assert that their counsel sacrificed other employment for
 7   this case. Accordingly, the Court finds that the first three factors do not weigh in
 8   favor of an upward departure.
 9         Additionally, a contingent fee agreement favors an upward departure only when
10   there is an “uncertainty of prevailing on the merits and of establishing eligibility for
11   the award.” Robertson v. Fleetwood Travel Trailers of Cal., Inc., 144 Cal. App. 4th
12   785, 819 (2006). Here, Song-Beverly statutorily authorizes an award of attorneys’
13   fees to a party prevailing on its claim and Plaintiffs’ counsel has settled numerous
14   cases in its client’s favor. (See Shahian Decl. ¶¶ 4–6.) Thus, this factor does not
15   persuasively weigh in favor of an upward departure.
16         While counsel obtained a positive result for Plaintiffs, the Court DECLINES to
17   apply a lodestar multiplier. Accordingly, the Court GRANTS an award of $49,860 in
18   attorneys’ fees, consisting of $6150 to RBB and $43,710 to SLP.
19
20
21
22
23
24
25
26
27
     7
      As the Court considered the FCA’s similar arguments in determining the reasonable hourly rate, the
28   Court does not apply a negative multiplier.

                                                     11
 1                                VI.   CONCLUSION
 2        For the reasons discussed above, the Court GRANTS IN PART Plaintiffs’
 3   Motion for Attorneys’ Fees (ECF No. 84) and AWARDS the following:
 4        1.    $49,860 in attorneys’ fees,
 5        2.    $4910.81 in costs to SLP and
 6        3.    $292.39 in costs to RBB.
 7
 8        IT IS SO ORDERED.
 9
10        January 30, 2020
11
12                             ____________________________________
13                                      OTIS D. WRIGHT, II
                                UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              12
